DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham US 2016/0306759 A1 in view of Nagaoka et al. JP 2005198560 A (hereinafter referred to as Nagaoka).

Regarding claim 12,  Ham teaches waking a master element (fig. 4, master module 100, par. [0024]) of a device; outputting a first signal or pulse to a first downstream slave element (fig. 4, slave modules 210, par. [0027]) connected to the master element (100) through an analog bus (fig. 4, serial bus 410, par. [0027]); receiving a response signal or pulse from the first downstream slave element (clm. 1); transmitting a unique identifier downstream (transmit identifier information, par. [0045]) to the first downstream slave element (fig. 4, control unit 130, par. [0034]-[0035], [0045]-[0046]); outputting, by the first downstream slave element, a second signal or pulse to a second downstream slave element (fig. 4, slave modules 220, par. [0027]) connected to the first downstream slave element through a downstream analog bus (fig. 4, serial bus 410, par. [0027]); receiving a response signal or pulse (clm. 1) from the second downstream slave element; and transmitting a unique identifier downstream (transmit identifier information, par. [0045]) to the second downstream slave element; transmitting, by the master element (fig. 4, master module 100, par. [0024]), a command to either of the first downstream slave element or the second downstream slave element.
Ham does not teach receiving a moisture signal and a temperature signal from either of the first downstream slave element or the second downstream slave element based on the command. 
Nagaoka teaches of a master element a soil analysis device, receiving a moisture signal and a temperature signal from either of the first downstream slave element (fig. 1, communication slave device 51 inputs detection values of the sensors 61 to 63 (step S1)) or the second downstream slave element based on the command (Reference numerals 51, 52, 53, and 54 are communication slaves that perform communication using the specific low-power wireless method with each of the communication masters 41 to 43, and are driven by a battery. Reference numerals 61, 62, 63, 64, 65 and 66 are sensors for detecting the amount of water and temperature in the green soil, best-mode) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a watering system detecting the condition of a green land at a distant place, detecting the temperature, the water quantity in soil, and communicating data to terminal, as taught in Nagaoka in modifying the method of Ham. The motivation would be to provide giving a terminal identification name which the terminal has to the detected value of the sensor followed by transmitting the name, and  a watering control server having a means for contacting to data base with a defined sensor detected value and a watering amount.

Regarding claim 13, Ham and Nagaoka teaches the method according to claim 12 Ham teaches, further comprising receiving a signal from a last downstream slave  element (fig. 4, elm. 230, par. [0025]) that no additional downstream slave elements have been found, wherein the signal is transmitted upstream to the master element (fig. 4, elm. 100, par. [0025]) (fig. 6, s602-s618, par. [0077]-[0087]).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Nagaoka as applied to claim 12 above, and further in view of Imada JPH08115300A.

Regarding claim 14, Ham and Nagaoka teaches the method according to claim 14, Ham and Nagaoka do not teach wherein the response signal or pulse has a period that is longer than a period of the first signal or pulse.  
Imada teaches wherein the response signal or pulse has a period that is longer than a period of the first signal or pulse (Sum. of the Inv., sec.  par.)(clm. 2, clm. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a main terminal device data request is transmitted from the main terminal device and received by the sub terminal device, a counting means is reset, and communication is started by a timing means from the end of the reception of the request data as taught in Imada in modifying the method of Ham and Nagaoka. The motivation would be able to control communication timing of response data accurately.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Nagaoka in view of Imada as applied to claim 14 above, and further in view of Wenzel et al. US 2016/0327511 A1 (hereinafter referred to as Wenzel).

Regarding claim 15, Ham, Nagaoka and Imada teaches the method according to claim 14, Ham and Nagaoka do not teach further comprising: obtaining electro-conductivity measurements of soil; and transmitting the electro-conductivity measurements to a service provider over a network. 
Wenzel teaches further comprising: obtaining electro-conductivity measurements of soil (fig. 1F, elm. 164, par. [0039]); and transmitting the electro-conductivity measurements to a service provider over a network (fig. 1F, elm. 135, par. [0025], [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an in-soil measurement apparatus further include a sensor module, a controller, a soil moisture measurement section, an electrical conductivity measurement section and communication section, as taught in Wenzel in modifying the method of Ham, Nagaoka and Imada. The motivation would be the wireless feature avoids breaking the seal between field ground soil and internal electronics in the sensor module and the host probe, and allows for easy access for recalibration and replacement of a nitrate sensor and an ion concentration measurement portion. The apparatus ensures that field testing can be efficiently and accurately performed using a measurement and associated system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Nagaoka as applied to claim 12 above, and further in view of Wenzel et al. US 2016/0327511 A1 (hereinafter referred to as Wenzel).

Regarding claim 20, Ham and Nagaoka teaches the method according to claim 12, Ham and Nagaoka do not teach further comprising burying the soil analysis device below ground.
Wenzel teaches further comprising burying the soil analysis device below ground
(fig. 1E, elm. 105, par. [0040]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an in-soil measurement apparatus further include a sensor module, a controller, a soil moisture measurement section, an electrical conductivity measurement section and communication section, as taught in Wenzel in modifying the method of Ham and Nagaoka. The motivation would be the wireless feature avoids breaking the seal between field ground soil and internal electronics in the sensor module and the host probe, and allows for easy access for recalibration and replacement of a nitrate sensor and an ion concentration measurement portion. The apparatus ensures that field testing can be efficiently and accurately performed using a measurement and associated system.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Nagaoka as applied to claim 12 above, and further in view of US Avey et al. US 2014/0188573 A1 (hereinafter referred to as Avey).

Regarding claim 16, Ham and Nagaoka teaches the method according to claim 12, Ham and Nagaoka do not teach further comprising determining or inferring fertilizer content in the soil using machine learning by the service provider.  
Avey teaches further comprising determining or inferring fertilizer content in the soil (par. [0026]) using machine learning by the service provider (par. [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide accessing comparison data points by using an agricultural input comparing apparatus, where the comparison data points comprise a geographic location and a performance measurement regarding one of the comparison agricultural inputs, soil characteristics as taught in Avey in modifying the method of Ham and Nagaoka. The motivation would be machine-learning techniques easily identify trends and patterns, where the comparative performance data points comprise a geographic location and indication of performance advantage or disadvantage. 

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a device, comprising: a housing that encloses: a master element having: a first oscillator circuit for emitting a first inductance frequency and a second inductance frequency, the first oscillator circuit being coupled to a first antenna; a first Schmitt trigger; a CPU (central processing unit) coupled to the first oscillator circuit; and an analog bus; and a first slave element having: a second oscillator circuit for emitting a first inductance frequency and a second inductance frequency, the second oscillator being coupled to a second antenna; a second Schmitt trigger; a CPU (central processing unit) coupled to the second oscillator circuit; an upstream analog bus coupled to the analog bus of the master element; and - 42 -PA9635USa downstream analog bus configured to couple with another downstream slave element in combination with all other elements in claim 1.

Regarding claims 2-11, the claims are allowed as they further limit allowed claim 1.

Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858